Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 03/09/2022 amendment/responses in the application of LARSSON et al. for “SCHEDULING IN LICENSE ASSISTED ACCESS” filed 01/23/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 17-35 are now pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No.10,582,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of both set of claims cover the same subject matter with slight variations or minimal differences, where the differences would have been obvious to one having ordinary skill in the art at the time of effective filing date of the claimed invention without departing from the scope of the invention.   Please see below for claims comparison of the independent claims.

Instant Application
US Patent No. 10,582,532
17. A method performed at a wireless device, the wireless device being connected to a first cell and a second cell operated by a network node, wherein the first cell is configured on a carrier where a listen-before-talk (LBT) protocol for transmission is used, the method
comprising:

receiving, from the network node, a scheduling signal scheduling an uplink transmission;

receiving, in the second cell, a confirmation signal from the network node, the confirmation signal indicating that the network node has performed a clear channel assessment (CCA) on the carrier and is releasing the carrier for the
wireless device; and 

responsive to receiving the scheduling signal and the confirmation signal, transmitting the uplink transmission on the carrier without performing a CCA on the carrier.
    1. A method performed at a wireless device, the wireless device being connected to a cell operated by a network node, wherein the cell is configured on a carrier where a listen-before-talk (LBT) protocol for transmission is required to be used, the method comprising: 


receiving a scheduling grant from the network node; 


receiving, from the network node, after receiving the scheduling grant, a grant confirmation signal indicating that the network node has performed a clear channel assessment (CCA) on the carrier and is releasing the carrier for the wireless device; and 

responsive to receiving the scheduling grant and the grant confirmation signal, transmitting an uplink message on the carrier without performing a CCA on the carrier.
21. A method performed at a network node, the network node serving a first cell and a second cell, wherein the first cell is configured on a carrier where a listen-before-talk (LBT) protocol for transmission is used, the method comprising:


transmitting, to a wireless device, a scheduling signal scheduling an uplink transmission;

performing a clear channel assessment (CCA) for the carrier, prior to a time for the scheduled uplink transmission;



responsive to success of the CCA, transmitting, in the second cell, a confirmation signal to the wireless device and releasing the carrier for the scheduled uplink transmission; and

receiving the uplink transmission on the carrier after transmitting the confirmation signal.
5. A method performed at a network node, the network node serving a cell, wherein the cell is configured on a carrier where a listen-before-talk (LBT) protocol for transmission is required to be used and wherein at least one wireless device is connected to the cell, the method comprising: 

transmitting a scheduling grant to a wireless device for the carrier, for a scheduled uplink transmission; 

performing a first clear channel assessment (CCA) for the carrier, after transmitting the scheduling grant and prior to a time for the scheduled uplink transmission; and 

responsive to success of the first CCA, transmitting a grant confirmation signal to the wireless device and releasing the carrier for the scheduled uplink transmission.
27.  A wireless device configurable to connect to a first cell and a second cell operated by a network node, wherein the first cell is configured on a carrier where a listen-before-talk (LBT) protocol for transmission is used, wherein the wireless device comprises circuitry configured to cause the wireless device to:




receive, from the network node, a scheduling signal scheduling an uplink transmission;

receive, in the second cell, a confirmation signal from the network node, the confirmation signal indicating that the network node has performed a clear channel assessment (CCA) on the carrier and is releasing the carrier for the wireless device; and


responsive to receiving the scheduling signal and the confirmation signal, 

transmit the uplink transmission on the carrier without performing a CCA on the carrier.
19. A wireless device connected to a cell operated by a network node and configured to be connectable to a cell configured on a carrier where a listen-before-talk (LBT) protocol for transmission is required to be used, wherein the wireless device comprises: radio circuitry; and processing circuitry operatively coupled to the radio circuitry, wherein the processing circuitry is configured to control the wireless device to: 

receive a scheduling grant from the network node; 


receive, from the network node, after receiving the scheduling grant, a grant confirmation signal indicating that the network node has performed a clear channel assessment (CCA) on the carrier and is releasing the carrier for the wireless device; and 


responsive to receiving the scheduling grant and the grant confirmation signal, 

transmit an uplink message on the carrier without performing a CCA on the carrier.
31. (New) A network node configurable to serve a first cell and a second cell, wherein the first cell is configured on a carrier where a listen-before-talk (LBT) protocol for transmission is used, the network node comprising circuitry configured to cause the network node to:



transmit, to a wireless device, a scheduling signal scheduling an uplink transmission;

perform a clear channel assessment (CCA) for the carrier, prior to a time for the scheduled uplink transmission;



responsive to success of the CCA, transmit, in the second cell, a confirmation signal to the wireless device and release the carrier for the scheduled uplink transmission; and 

receive the uplink transmission on the carrier after transmitting the confirmation signal.
    23. A network node configured to serve a cell on a carrier where a listen-before-talk (LBT) protocol for transmission is required to be used, the network node comprising: radio circuitry; and processing circuitry operatively coupled to the radio circuitry, wherein the processing circuitry is configured to control the network node to: 

transmit a scheduling grant to a wireless device for the carrier, for a scheduled uplink transmission; 

perform a first clear channel assessment (CCA) for the carrier, after transmitting the scheduling grant and prior to a time for the scheduled uplink transmission; and 

responsive to success of the first CCA, transmit a grant confirmation signal to the wireless device and release the carrier for the scheduled uplink transmission.



Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.  
Obvious Double Patenting
The examiner respectfully disagrees with the applicant’s argument.   The obvious double patenting rejection is warranted for the instant claims 17 or 21 (for example) in light of issued claims 1-39 of patent No. 10,582,532, where the network node serving a first cell and a second cell (see claims 17-18, 36-37) and the wireless device being connected to the first cell and the second cell (see claims 15-16, 34-35).  Therefore, the differences would have been obvious to one having ordinary skill in the at the time of invention was filed in light of issued claims without departing from the scope of the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412